DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/29/2020, in which, claims 1-20, are pending. Claim 1 is independent. Claims 2-19, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the indicated claims language is not clear in that “first information, second information, and third information included in the object” are not defined in away one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) second paragraph, that includes the all dependent claims depend on base claims 1 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Arimoto et al. (USP 5,631,723).


Referring to claim 1, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]) comprising: a light source ([205 of fig 2 or 31]) configured to irradiate an object at least with invisible light; (the halogen lamp 205 is used to read visible information and infrared light information, the halogen lamp 205 has illumination wavelength components necessary for reading these two kinds of information] col.4, lines 25-35, see also, col.4, lines 5-25]); 
an image reader ([201 of fig 2, image scanner unit 201 reads an original and performs digital processing of the read original image]), configured to read: 
first information included in the object and indicating a first characteristic in response to the object being irradiated with the invisible light, ([to read visible information an image is formed on a 4-line CCD sensor through a lens 209, the respective line sensors generate full color information red (R), green (G), and blue (B) components based on visible light]); and
 second information included in the object and indicating a second characteristic in response to the object being irradiated with the invisible light, ([the halogen lamp 205 has illumination wavelength components necessary for reading these two kinds of information, a common illumination system is used to effectively illuminate the original with illumination light components having different wavelengths for reading visible information [i.e. the first information], and infrared information, [i.e. the second information] and infrared information (IR) component based on light having a wavelength range except for the visible range] and  [infrared information (IR) component based on light having a wavelength range except for the visible range, ([to read infrared light information]); and
 circuitry configured to selectively output the first information read by the image reader, ([an output from the visible CCD 2802 and an output from an infrared CCD 2801 are input to analog processing circuits 3101 and 3103 having the same arrangement as the analog signal processing unit 4001 in FIGS. 1A and 1B] see col.18, line 28-38]).

Referring to claim 2, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]), wherein the light source is configured to emit infrared light having a wavelength of from 780 nm to 1000 nm as the invisible light, ([see col.17, lines 55-65]).

Referring to claim 3, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]), wherein the first characteristic is a characteristic of absorbing the invisible light, and 0 wherein the second characteristic is a characteristic of transmitting the invisible light, ([image processing apparatus for determining whether an image contains a particular pattern using invisible light]).

Referring to claim 4, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]), wherein the first characteristic and the second 

Referring to claim 5, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1], wherein the first information includes at least one of text information and code information, ([the internal blocks of the image scanner unit 201 in FIGS. 1A and 1B, which detects an infrared recognition mark and records an image at the printer unit]).

Referring to claim 6, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]), wherein the second information includes at least one of a ground pattern, an imprint, and a ruled line, ([determination of the pattern P. If the patterns P and B represent black pixels, 2 is added to the similarity degree COR. If P=0 and B=1, then 1 is subtracted from the similarity degree COR, thereby greatly improving recognition precision]).

Referring to claim 7, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern 

 Referring to claim 8, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]), wherein the circuitry is configured to remove the background by banalization, ([the optical characteristics inherent to an original are detected to detect a hindrance action against an operation for determining a specified original so as to detect the optical characteristics of the original, an illegal action for copying a copy forbidden original such as a banknote can be more perfectly prevented]).

Referring to claim 19, Arimoto ‘723’ teaches an image processing device ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]), comprising: an image forming device configured to form an image in accordance with information from the image processing device, ([detection of a specified original according to the present invention is also applicable to a scanner connected to a computer or an image forming apparatus connected to the scanner]).

Referring to claim 20, Arimoto ‘723’ teaches an image processing method ([Image processing apparatus for determining whether an image contains a particular pattern using invisible light, as shown in fig 1]) comprising: a light source ([205 of fig 2 or 
an image reader ([201 of fig 2, image scanner unit 201 reads an original and performs digital processing of the read original image]), configured to read: 
first information included in the object and indicating a first characteristic in response to the object being irradiated with the invisible light, ([to read visible information an image is formed on a 4-line CCD sensor through a lens 209, the respective line sensors generate full color information red (R), green (G), and blue (B) components based on visible light]); and
 second information included in the object and indicating a second characteristic in response to the object being irradiated with the invisible light, ([the halogen lamp 205 has illumination wavelength components necessary for reading these two kinds of information, a common illumination system is used to effectively illuminate the original with illumination light components having different wavelengths for reading visible information [i.e. the first information], and infrared information, [i.e. the second information] and infrared information (IR) component based on light having a wavelength range except for the visible range] and  [infrared information (IR) component based on light having a wavelength range except for the visible range, ([to read infrared light information]); and
 circuitry configured to selectively output the first information read by the image reader, ([an output from the visible CCD 2802 and an output from an infrared CCD 2801 


Claims objected to having Allowable Subject Matter
Claims 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677